MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of December 21, 2010, is entered into by and among CFO Consultants, Inc., a
Nevada corporation (the "Company"), Kai Bo Holdings Ltd., (the “Make Good
Pledgor”), and Collateral Agents, LLC, as escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated December 21, 2010 (the "SPA"), evidencing their participation in the
Company's private offering (the "Offering") of securities.  As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, the
Make Good Pledgor has agreed to place certain shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) into escrow for the
benefit of the Investors in the event the Company fails to satisfy certain
After-Tax Net Income (as defined below) thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and the Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent.  The Company and the Make Good Pledgor hereby
appoint Escrow Agent to act in accordance with the terms and conditions set
forth in this Make Good Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
2. Establishment of Escrow.  Within eight (8) Business Days following the
closing of the Offering, the Make Good Pledgor shall deliver, to the Escrow
Agent original certificates evidencing an aggregate of 4,600,000 shares of the
Company’s Common Stock (the “Escrow Shares”), along with original bank signature
stamped stock powers executed in blank (or such other signed instrument of
transfer acceptable to the Company’s Transfer Agent).  As used in this Make Good
Agreement, “Transfer Agent” means Action Stock Transfer Corporation, or such
other entity hereafter retained by the Company as its stock transfer agent as
specified in a writing from the Company to the Escrow Agent and Agent.
 
1

--------------------------------------------------------------------------------



3. Representations of the Make Good Pledgor and the Company.  The Make Good
Pledgor and the Company hereby represent and warrant, severally and not jointly,
as to itself only, to Escrow Agent as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances.  Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Make Good Pledgor pursuant to the terms of any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the Make
Good Pledgor, other than such breaches, defaults or liens which would not have a
material adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares.
 
a.           Fiscal Year Ended December 31, 2010.  The Make Good Pledgor agrees
that if the after-tax net income (excluding any expense item (other than tax
expense and interest expense) deducted in determining net income not appearing
under the heading “Operating expenses” on the Company’s Consolidated Statement
of Operations, including but not limited to fair value change on derivatives,
warrants and make good shares (“Non-Operating Expenses”)) (“After-Tax Net
Income” ) (calculated in accordance with Exhibit A attached hereto) for the
fiscal year ended December 31, 2010, based on the Company’s results reported in
the Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2010, as filed with the Commission (the “2010 Annual Report”), is less than 95%
of $25,882,536 (95% of such amount being the “2010 Guaranteed ATNI”), Escrow
Agent shall, within seven (7) business days after the date which the 2010 Annual
Report is filed with the Commission, provide written instruction (with a copy to
the Company) and direct  the Transfer Agent to transfer to each Investor (in
such Investor’s name) on a pro rata basis (based upon such Investor’s Investment
Amount specified on Exhibit B attached hereto relative to the aggregate
Investment Amounts of all Investors specified on Exhibit B attached hereto) for
no additional consideration a number of Escrow Shares that is equal to 115,000
Escrow Shares for each full percentage point by which the 2010 Guaranteed ATNI
was not achieved up to a maximum of 2,300,000 Escrow Shares.  In the event the
Escrow Agent shall determine that the 2010 Guaranteed ATNI was not achieved, it
shall provide notice to the Company and Make Good Pledgor of such determination
within three (3) business days prior to providing instructions to the Transfer
Agent regarding the transfers of Escrow Shares to the Investors.  If the
Company’s audited consolidated financial statements for the fiscal year ended
December 31, 2010 reflect that the 2010 Guaranteed ATNI shall have been
achieved, no transfer of the 2010 Investor Shares to the Investors shall be
required by this Section, Escrow Agent shall, within five (5) business days
after the date which the 2010 Annual Report is filed with the Commission, return
2,300,000 Escrow Shares that have been deposited with the Escrow Agent to the
Make Good Pledgor Notwithstanding anything to the contrary contained herein, if
the 2010 Annual Report is not filed within sixty (60) days of its original due
date in accordance with the applicable rules and regulations of the Commission,
the 2010 Guaranteed ATNI shall be deemed not to have been achieved and the
maximum of 2,300,000 Escrow Shares shall be transferred to the Investors in
accordance with this section.
 
2

--------------------------------------------------------------------------------


 
b.           Fiscal Year Ended December 31, 2011.  The Company agrees that if
the After-Tax Net Income (excluding Non-Operating Expenses), based on the
Company’s results for the fiscal year ended December 31, 2011 reported in the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2011, as filed with the Commission (the “2011 Annual Report”), is less than 95%
of $33,382,670 (95% of such amount being the “2011 Guaranteed ATNI”), Escrow
Agent shall, within seven (7) business days after the date which the 2011 Annual
Report is filed with the Commission, provide written instruction (with a copy to
the Company) and direct the Transfer Agent to transfer to each Investor (in such
Investor’s name) on a pro rata basis (based upon such Investor’s Investment
Amount specified on Exhibit B attached hereto relative to the aggregate
Investment Amounts of all Investors specified on Exhibit B attached hereto) for
no additional consideration a number of Escrow Shares that is equal to 115,000
Escrow Shares for each full percentage point by which the 2011 Guaranteed ATNI
was not achieved up to a maximum of 2,300,000 Escrow Shares.  In the event the
Escrow Agent shall determine that the 2011 Guaranteed ATNI was not achieved, it
shall provide notice to the Company and Make Good Pledgor of such determination
within three (3) business days prior to providing instructions to the Transfer
Agent regarding the transfers of Escrow Shares to the Investors.  If the
Company’s audited consolidated financial statements for the fiscal year ended
December 31, 2011 reflect that the 2010 Guaranteed ATNI shall have been
achieved, no transfer of the 2011 Investor Shares to the Investors shall be
required by this Section and Agent shall, within five (5) business days after
the date which the 2011 Annual Report is filed with the Commission, provide
written instruction (with a copy to the Company) to the Escrow Agent to return
all remaining Escrow Shares that have been deposited with the Escrow Agent to
the Make Good Pledgor. Notwithstanding anything to the contrary contained
herein, if the 2011 Annual Report is not filed within sixty (60) days of its
original due date in accordance with the applicable rules and regulations of the
Commission, the 2011 Guaranteed ATNI shall be deemed not to have been achieved
and the maximum of 2,300,000 Escrow Shares shall be transferred to the Investors
in accordance with this section.
 
c.           Notwithstanding anything to the contrary contained herein, in the
event that the release of any of the Escrow Shares to the Investors or any other
party is deemed to be an expense or deduction from revenues/income of the
Company for the applicable year, as required under GAAP, then such expense or
deduction shall be excluded for purposes of determining whether or not the 2010
Guaranteed ATNI or the 2011 Guaranteed ATNI has been achieved by the Company to
the extent not already excluded pursuant to the definition of “Non-Operating
Expenses.”
 
3

--------------------------------------------------------------------------------


 
d.           The Make Good Pledgor’s obligation to transfer shares of Common
Stock to Investors pursuant to Section 4.11 of the SPA shall continue to run to
the benefit of an Investor who shall have transferred or sold all or any portion
of its Securities, and Investors shall have the right to assign its rights to
receive all or any such shares of Common Stock to other persons in conjunction
with negotiated sales or transfers of any of its Securities.
 
e.           If prior to the second anniversary of the filing of either of the
2010 Annual Report or the 2011 Annual Report (as applicable), the Company or
their auditors report or recognize that the financial statements contained in
such report are subject to amendment or restatement such that the Company would
recognize or report adjusted After-Tax Net Income of less than either of the
2010 Guaranteed ATNI or the 2011 Guaranteed ATNI (as applicable), then
notwithstanding any prior return of Escrow Shares to the Make Good Pledgor, the
Make Good Pledgor will, within ten (10) business days following the earlier of
the filing of such amendment or restatement or recognition, deliver the relevant
Escrow Shares to the Investors.
 
f.           The Company and the Make Good Pledgor covenant and agree to provide
the Escrow Agent with certified tax identification numbers by furnishing
appropriate forms W-9 or W-8 and such other forms and documents that the Escrow
Agent may request, including appropriate W-9 or W-8 forms for each
Investor.  The Company and the Make Good Pledgor understand that if such tax
reporting documentation are not provided and certified to the Escrow Agent, the
Escrow Agent may be required by the Internal Revenue Code of 1986, as amended,
and the Regulations promulgated thereunder, to withhold a portion of any
interest or other income earned on the investment of the Escrow Property.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good
Agreement.  The Company agrees to promptly provide the Escrow Agent written
notice of the filing with the Commission of any financial statements or reports
referenced herein.
 
6. Escrow Shares.  If any Escrow Shares are deliverable to the Investors
pursuant to the SPA and in accordance with this Make Good Agreement, (i) the
Make Good Pledgor covenants and agrees to execute all such instruments of
transfer (including stock powers and assignment documents) as are customarily
executed to evidence and consummate the transfer of the Escrow Shares from the
Make Good Pledgor to the Investors, to the extent not done so in accordance with
Section 2, and (ii) following its receipt of the documents referenced in Section
6(i), the Company and Escrow Agent covenant and agree to cooperate with the
Transfer Agent so that the Transfer Agent promptly reissues such Escrow Shares
in the applicable Investor’s name and delivers the same as directed by such
Investor.  Until such time as (if at all) the Escrow Shares are required to be
delivered pursuant to the SPA and in accordance with this Make Good Agreement
(i) any dividends payable in respect of the Escrow Shares and all voting rights
applicable to the Escrow Shares shall be retained by the Make Good Pledgor and
(ii) should the Escrow Agent receive dividends or voting materials, such items
shall not be held by the Escrow Agent, but shall be passed immediately on to
Make Good Pledgor and shall not be invested or held for any time longer than is
needed to effectively re-route such items to the Make Good Pledgor.  In the
event that the Escrow Agent receives a communication requiring the conversion
of the Escrow Shares to cash or the exchange of the Escrow Shares for that of an
acquiring company, the Escrow Agent shall solicit and follow the written
instructions of the Make Good Pledgor; provided that (i) the exchanged shares
are instructed to be redeposited into an escrow account controlled by the Escrow
Agent, and (ii) the cash is instructed to be deposited into a newly established,
non-interest-bearing bank account at the branch of the bank selected by the
Escrow Agent.  The Make Good Pledgor shall be responsible for all taxes
resulting from any such conversion or exchange.
 
4

--------------------------------------------------------------------------------


 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent shall have the right to consult and hire counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. Escrow Agent are also each hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing Escrow Agent. If Escrow Agent is directed
to institute an appropriate interpleader action, it shall institute such action
not prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date. Any interpleader action instituted
in accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of New York, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Make Good Agreement with respect to the Escrow Shares and any other
obligations hereunder.
 
8. Exculpation and Indemnification of Escrow Agent.
 
a.           Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise.  Escrow Agent acts
under this Make Good Agreement as a depositary only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. Escrow Agent will
have no duties or responsibilities other than those expressly set forth
herein.  Escrow Agent will be under no liability to anyone by reason of any
failure on the part of any party hereto (other than Escrow Agent) or any maker,
endorser or other signatory of any document to perform such person's or entity's
obligations hereunder or under any such document.  Except for this Make Good
Agreement and instructions to Escrow Agent pursuant to the terms of this Make
Good Agreement, Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.  Escrow Agent is not charged with any
obligation to conduct any investigation into the financial reports or make any
other investigation related thereto.  In the event of any actual or alleged
mistake or fraud of the Company, its auditors or any other person (other than
Escrow Agent) in connection with such financial reports of the Company, Escrow
Agent shall have no obligation or liability to any party hereunder.
 
5

--------------------------------------------------------------------------------


 
b.           Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, absent gross negligence
or willful misconduct.  Escrow Agent may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons.  The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Make Good
Agreement and no other or further duties or responsibilities shall be implied,
including, but not limited to, any obligation under or imposed by any laws of
the State of New York upon fiduciaries.  THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
c.           The Company and the Make Good Pledgor hereby, jointly and
severally, indemnify and hold harmless each of Escrow Agent and any of its
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Agent in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this Make
Good Agreement or the services of Escrow Agent hereunder; except, that if Escrow
Agent is guilty of willful misconduct or gross negligence under this Make Good
Agreement, then Escrow Agent will bear all losses, damages and expenses arising
as a result of its own willful misconduct or gross negligence.  Promptly after
the receipt by Escrow Agent of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
Escrow Agent as the case may be, will notify the other parties hereto in
writing.  For the purposes hereof, the terms "expense" and "loss" will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.  The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.
 
6

--------------------------------------------------------------------------------


 
d.           If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Shares (including but
not limited to orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of the Escrow Shares), the Escrow
Agent is authorized to comply therewith in any manner it or legal counsel of its
own choosing deems appropriate; and if the Escrow Agent complies with any such
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.


e.           The Escrow Agent may consult with legal counsel of its own choosing
as to any matter relating to this Agreement, and the Escrow Agent shall not
incur any liability in acting in good faith in accordance with any advice from
such counsel.


f.           The Escrow Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of the Escrow Agent (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).


g.           The Escrow Agent shall not be called upon to advise any party as to
the wisdom in retaining or taking or refraining from any action with respect to
the Escrow Shares deposited hereunder.
 
h.           Escrow Agent may generally engage in any kind of business with the
Company, the Agent, Investor or Make Good Pledgor or any subsidiary or affiliate
thereof as if it had not entered into this Agreement or any other agreement with
them. Escrow Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) may now or hereafter be engaged in one or
more transactions with the Company, the Agent, the Investor, or Make Good
Pledgor or any subsidiary or affiliate thereof or may act as trustee, agent or
representative of either the foregoing parties or otherwise be engaged in other
transactions with such parties (collectively, the “Other Activities”).  Without
limiting the forgoing, Escrow Agent and its affiliates and their officers,
directors, employees, and agents (including legal counsel) shall not be
responsible to account to the Company, the Agent, the Investor or the Make Good
Pledgor or any subsidiary or affiliate thereof for such Other Activities.
 
7

--------------------------------------------------------------------------------


 
9. Compensation of Escrow Agent.  Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company.  Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.  In addition, the Company agrees to pay the
Escrow Agent’s reasonable and documented costs and expenses, including all wire
fees (both international and domestic), packaging and postal fees and expenses
(including FedEx).
 
10. Resignation of Escrow Agent.  At any time, upon ten (10) days' written
notice to the Company and return of a proportional amount of the fees paid upon
entering into this Agreement representing the remaining term hereof, Escrow
Agent may resign and be discharged from its duties as Escrow Agent hereunder. As
soon as practicable after its resignation, Escrow Agent will promptly turn over
to a successor escrow agent appointed by the Company the Escrow Shares held
hereunder upon presentation of a document appointing the new escrow agent and
evidencing its acceptance thereof.  If, by the end of the 10-day period
following the giving of notice of resignation by Escrow Agent, the Company shall
have failed to appoint a successor escrow agent, Escrow Agent may interplead the
Escrow Shares into the registry of any court having jurisdiction.
 
11. Records.  Escrow Agent shall maintain accurate records of all transactions
hereunder.  Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions.  The authorized representatives
of each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice.  All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts.  This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8

--------------------------------------------------------------------------------


 
14. Assignment and Modification.  This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto.  Subject to the
foregoing, this Make Good Agreement will be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns.  No other person will acquire or have any rights under, or by
virtue of, this Make Good Agreement.  No portion of the Escrow Shares shall be
subject to interference or control by any creditor of any party hereto, or be
subject to being taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such party hereto prior to
the disbursement thereof to such party hereto in accordance with the provisions
of this Make Good Agreement.  This Make Good Agreement may be amended or
modified only in writing signed by all of the parties hereto.
 
15. Applicable Law.  This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  Each of Parties agree to submit to the
jurisdiction of such courts and waive trial by jury.
 
16. Headings.  The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation.  Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.


 
COMPANY:
     
CFO CONSULTANTS, INC.
     
By:
        
Name:
   
Title:
     
Address:
     
Rm. 2102 F & G, Nan Fung Centre
 
264-298 Castle Peak Rd.
 
Tsuen Wan, N.T., Hong Kong
 
Attn:  Chairman
 
Facsimile:  852-2412-0239
     
MAKE GOOD PLEDGOR:
     
KAI BO HOLDINGS LIMITED
     
By:
     
Name:
   
Title:
     
Address:
 
Rm. 2102 F & G, Nan Fung Centre
 
264-298 Castle Peak Rd.
 
Tsuen Wan, N.T., Hong Kong
 
Attn:  Chairman
 
Facsimile:  852-2412-0239



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]

 
10

--------------------------------------------------------------------------------

 


 
ESCROW AGENT:
     
COLLATERAL AGENTS, LLC, as Escrow Agent
     
By:
     
Name:
   
Title:
     
Address:
     
Collateral Agents, LLC
 
122 East 57th Street, 3rd Floor
 
New York, New York  10022
 
Attn.:  General Counsel
 
Facsimile:  212-245-9101


 
11

--------------------------------------------------------------------------------

 

Exhibit A


The determination of “After-Tax Net Income” shall be made consistent with the
following examples:


Example 1:  No Expenses excluded as part of “Non-Operating Expenses”



   
Year  Ended
December 31,
     
2009
         
Sales
  $ 64,463  
Cost of sales
    (36,452 )          
Gross margin
    28,011  
Operating expenses
    (3,487 )
Income from operations
    24,524            
Interest expense
    (187 )
Interest income and other
    133         (54 )          
Income before income taxes
    24,470  
Income tax expense
    (2,625 )          
Net income
  $ 21,845  



“After-Tax Net Income” shall equal $21,845,000


Example 2:  Exclude Change in Fair Value of Derivative Liabilities as
“Non-Operating Expenses”




   
Year  Ended
December 31,
     
2009
         
Sales
  $ 64,463  
Cost of sales
    (36,452 )          
Gross margin
    28,011  
Operating expenses
    (3,487 )
Income from operations
    24,524            
Other income/(expense)
       
Interest expense
    (187 )
Change in fair value of derivative liabilities
    (5,100 )
Interest income and other
    133         (5,154 )          
Income before income taxes
    19,370  
Income tax expense
    (2,625 )          
Net income
  $ 16,745  



“After-Tax Net Income” shall equal $16,745,000 + $5,100,000 = $21,845,000

 
12

--------------------------------------------------------------------------------

 

Exhibit B


INVESTMENT AMOUNTS

 
13

--------------------------------------------------------------------------------

 

Exhibit C


ESCROW AGENT FEES


$20,000 payable upon entering into this Agreement


 
14

--------------------------------------------------------------------------------

 